Citation Nr: 0929934	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a non-service-connected pension, for 
accrued benefits purposes.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance, for accrued benefits 
purposes.

3.  Entitlement to an earlier effective date of entitlement 
for death pension.

4.  Whether basic income eligibility requirements for payment 
of death pension benefits are met.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army 
from March 1946 to April 1947.  The Veteran died on March [redacted]
2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 administrative decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In 
this decision, the RO granted entitlement to the appellant's 
death pension as a surviving spouse effective April 1, 2005, 
but found that payment of benefits from May 2005 forward was 
barred by excess income.  The RO also determined that no 
accrued benefits were payable.

The Board notes that the appellant requested a hearing before 
a Veterans Law Judge, to be held at the RO, on her March 2006 
substantive appeal.  She cancelled this request in September 
2008 correspondence.

The issue of whether the basic income eligibility 
requirements for payment of death pension are met is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for non-service-connected pension 
benefits, to include entitlement to special monthly pension, 
was received in March 2001

2.  The Veteran was 75 years old and a resident of a nursing 
home as of March 2001.

3.  The Veteran's March 2001 claim for non-service-connected 
pension benefits was never formally adjudicated.

4.  The Veteran died on March [redacted], 2005.


CONCLUSIONS OF LAW

1.  The criteria for payment of non-service-connected pension 
benefits, for accrued benefits purposes, are met.  
38 U.S.C.A. §§ 1502(a)(1), 1503, 1513, 1521, 5107, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.3(a)(3), 3.102, 3.252, 
3.261, 3.262, 3.314, 3.1000 (2008).

2.  The criteria for payment of special monthly pension on 
the basis of a need for regular aid and attendance, for 
accrued benefits purposes, are met.  38 U.S.C.A. §§ 1502(b), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.351(c)(2); 3.352, 3.1000 (2008).

3.  The criteria for assignment of an earlier effective date 
for death pension are not met.  38 U.S.C.A. §§ 5107, 5110, 
5111 (West 2002 & Supp. 2008);  38 C.F.R. § 3.400(c)(3) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

With respect to the claims for accrued benefits decided here, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

With regard to the claim for an earlier effective date for 
entitlement to pension benefits, the VCAA is not applicable 
because it involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

Pension and Special Monthly Pension, for Accrued Benefits 
Purposes

As the analysis of the claims for pension and special monthly 
pension, for accrued benefits purposes, is identical and 
intertwined, they are discussed together.

Accrued benefits are benefits due to the beneficiary but not 
paid prior to death.  The law governing claims for accrued 
benefits provides that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his death, 
and which were due and unpaid, based on existing rating 
decisions or other evidence that was on file when he died. 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Two questions are therefore before the Board at this time.  
First, whether the Veteran had a claim pending before VA at 
the time of his death, and second, whether entitlement to the 
benefit sought in the Veteran's pending claim at his death 
can be granted.

The Board finds that, at the time of his death in March 2005, 
the Veteran had claims of entitlement to non-service-
connected pension and special monthly pension open and 
pending before VA.  On March 7, 2001, for the Veteran, the 
Veteran's wife (the appellant) submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  On that 
form, the Veteran specifically raised claims of entitlement 
to non-service-connected pension, as well as special monthly 
pension based on the need for regular aid and attendance.

In May 2001, the RO notified the Veteran of the applicable 
laws and regulations governing his claim, as well as the 
evidence and information needed to substantiate the claims, 
in compliance with the VCAA.  The Veteran was asked to submit 
evidence regarding income from stocks, bonds, and bank 
deposits, as well as medical evidence regarding his current 
level of disability.  He was also informed that a decision 
could be made any time after July 3, 2001, and that if VA 
received the requested evidence "after May 3, 2002, [the 
Veteran] may not be entitled to benefits before the date we 
receive the evidence."

In August 2001, the RO was informed, erroneously and by an 
unknown source, that the Veteran had died on March [redacted], 2001.  
A hand written note on the May 2001 VCA letter indicates that 
the Veteran's claim was therefore ended.  No formal 
adjudication of the Veteran's claims took place at that time, 
nor does the record indicate that the appellant was notified 
that the Veteran's claims were no longer being processed.

The Veteran's March 2001 claims were never adjudicated; 
therefore, these claims remained open and pending.  The RO 
maintains that no action was necessary because the Veteran 
had failed to supply requested information, and hence the 
claim was incomplete, but this is clearly incorrect.  The 
Veteran supplied sufficient evidence in March 2001 to warrant 
a formal decision; his application form in fact addresses 
exactly the information (interest and dividend income) 
requested by the RO.  

Moreover, the Veteran's age at the time of application was 
well in excess of 65; as he was therefore permanently and 
totally disabled as a matter of law, medical evidence of 
disability was irrelevant.  The Veteran was entitled to a 
formal adjudication of his claims and, until such was done, 
the claims could not be considered resolved.  The Board notes 
that the RO merely stopped processing the Veteran's claims in 
August 2001, and did not inform the Veteran or his spouse 
(the appellant) of such.  There is no way either could have 
been considered aware of an adverse action by VA; hence, the 
Veteran's claims cannot be deemed denied.  Ingram v. 
Nicholson, 21 Vet. App. 232, 243 (2007).  

Turning to the issue of entitlement in the open and pending 
claim, in February 2005, the appellant contacted the RO to 
inquire about benefits for her husband, generally, and was 
apparently informed that he was shown by VA as deceased.  She 
submitted evidence from a nursing home showing that he was in 
fact alive, and the RO corrected its records.  The nursing 
home certified that the Veteran had been admitted to their 
facility on May 1, 2001.  The nursing home information was 
received in February 2005.  The Veteran passed away on March 
[redacted], 2005, meaning that the nursing home certification was of 
record at the time of the Veteran's death, and may be 
considered in connection with the accrued benefits claim.

The Board finds that, based on the Veteran's pending March 
2001 claim for benefits and the evidence of record at the 
time of the Veteran's death in March 2005, entitlement to 
both a non-service-connected pension and a special monthly 
pension is established, for accrued benefits purposes.  Law 
and regulations provide that where a veteran is in excess of 
65 years of age or is a resident in a nursing home, he is 
presumed to be totally and permanently disabled for pension 
purposes.  38 U.S.C.A. §§ 1502(a)(1), 1513; 38 C.F.R. § 3.3, 
3.314.  Here, service records and official records such as 
the death certificate establish that the Veteran was born in 
November 1925.  Moreover, the Board finds that the evidence 
establishes that he was a resident of a nursing home as of 
May 2001.  Non-service-connected pension entitlement is 
established as a matter of law, for accrued benefits 
purposes, as of the date of receipt of the March 2001 claim.

Law and regulations also establish a presumption  of the need 
for regular aid and attendance based on nursing home 
residence.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c)(2).  
The nursing home in this case has certified that the Veteran 
was a admitted on May 1, 2001, and remained a resident until 
his death.  As a matter of law, entitlement to special 
monthly pension based on a need for regular aid and 
attendance is established as of May 1, 2001.  Although the 
appellant stated in the application for benefits that he 
required such assistance as of at least the date of claim due 
to Alzheimer's disease, there is insufficient evidence of 
record to support a finding of entitlement from an earlier 
date.

The Board notes that entitlement to non-service-connected 
pension benefits also requires that the Veteran meet certain 
income limitations.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.252.  
In his March 2001 application, the Veteran and the appellant 
indicated a combined annual income, from all sources, of 
$21,312 (approximately $1776 per month).  Also indicated were 
stock, bond, or bank deposit holdings of $7,400; this 
provided no interest or dividend income.  The income 
limitation for a Veteran with one dependent and special 
monthly pension was, effective December 1, 2000, $18,405 
(approximately 1533 per month).  Improved Disability Pension 
Rate Table, 12/1/00.  

While on its face, the Veteran's income appears to exceed the 
limitation, deductible expenses must also be considered.  
Here, the Veteran declared monthly expenses of $3,209 for his 
assisted living/nursing home residency.  It is not entirely 
clear what portion of this cost is attributable to medical 
expenses, but such information was never requested by the RO.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that it is entirely reasonable that such 
percentage is well in excess of $240 per month, the amount 
the Veteran would be over the income limitation; therefore, 
the Board finds that the Veteran's income and net worth were 
not excessive, and entitlement to pension benefits is 
warranted, for accrued benefits purposes.

Earlier Effective Date for Death Pension

The effective date of entitlement for dependency and 
indemnity compensation (DIC), including a non-service-
connected death pension, is generally the date of receipt of 
the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Specific 
to claims for non-service-connected death pensions, the 
effective date of an award of benefits for claims filed after 
October 2004 is first day of the month in which the veteran's 
death occurred if claim is received within one year after the 
date of death.  If the claim is not received within one year 
of death, the general rule applies.  38 C.F.R. 
§ 3.400(c)(3)(i).  Here, the appellant's claim for death 
pension was received in June 2005.

The death certificate establishes that the Veteran died on 
March [redacted], 2005.  The claim for death pension benefits was 
received well within one year of his death, in June 2005.  
The properly assigned effective date of the award is 
therefore March 1, 2005, the first day of the month of the 
Veteran's death.  

However, the applicable laws and regulations governing such 
awards provide that actual payment does not commence until 
the first day of the month following the month in which the 
benefit was granted.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  
Here, the RO has clearly indicated that payment of the 
granted death pension to the appellant began April 1, 2005, 
the first day of the month following the grant of 
entitlement; therefore, although the RO has not specified 
that March 1, 2005 is the effective date of the grant of 
entitlement to a non-service-connected death pension to the 
appellant, the assigned date of commencement of payment 
reflects such.  

No earlier effective date is available.  A death pension 
obviously cannot be granted prior to the death of the 
Veteran, and here payment commenced on the earliest possible 
effective date following the death.  For these reasons, the 
appellant's claim for earlier effective date for death 
pension is without legal merit, and must be denied.  


ORDER

Non-service-connected pension benefits is granted for accrued 
benefits purposes.

Special monthly pension based on a need for regular aid and 
attendance is granted for accrued benefits purposes.

An earlier effective date for the grant of entitlement to a 
non-service-connected death pension is denied.




REMAND

Although the RO granted entitlement to a non-service-
connected death pension, payment of the benefit was made for 
only one month, in April 2005.  Effective May 1, 2005, the RO 
found that the appellant's income exceeded the limitation 
imposed by law, and discontinued payment.  The appellant 
contends that some of her monthly income should be offset.

As was noted above, the VCAA imposes on VA duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, VA has failed to meet those duties.

No correspondence was sent to the appellant describing the 
evidence and information which would be helpful in 
substantiating her claim.  Specifically, she was not informed 
of what expenses and items might be deductible from her 
income.  On her application form, she listed only expenses 
relevant to the Veteran's care and death, and did not 
indicate her own ongoing expenses.  She has not demonstrated 
that she has actual knowledge of what are deductible 
expenses, and the notice provided by VA, that only expenses 
in excess of five percent of the annual income limitation are 
deductible, is insufficient.

The appellant must be notified with specificity of how VA 
calculates income for pension purposes, and what evidence and 
information would be helpful to substantiating her claim.  A 
remand is therefore required.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Provide the appellant with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent.  The appellant should be asked 
to provide detailed information regarding 
her income and expenses over the last 
several years.  Medical expenses should be 
specifically requested and described.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


